                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


DAVID ATREYEL CAMPBELL,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:18-cv-00357

MS. LESLIE, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       On February 26, 2018, the Plaintiff, proceeding pro se, filed his Prisoner Application to

Proceed Without Prepayment of Fees and Affidavit (Document 1) and his Complaint (Document

2). By Standing Order (Document 3) entered on February 27, 2018, the matter was referred to

the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On June 10, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 8) wherein it is recommended that this Court deny the Plaintiff’s

Prisoner Application to Proceed Without Prepayment of Fees and Affidavit (Document 1),

dismiss the Plaintiff’s Complaint (Document 2), and remove this matter from the Court’s docket.

Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due by June

10, 2019, and none were filed by either party.




                                                 1
       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and a party’s right to appeal this Court’s

Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Prisoner Application to Proceed Without

Prepayment of Fees and Affidavit (Document 1) be DENIED, the Plaintiff’s Complaint

(Document 2) be DISMISSED, and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:           July 3, 2019




                                                2
